Citation Nr: 0201057	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  96-46 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran.  

(The issue of entitlement to burial benefits is the subject 
of a separate decision by the Board.)  


REPRESENTATION

Appellant represented by:	R.Y. Dewa, Attorney

Appellee represented by:	Hawaii Office of Veterans 
Affairs



WITNESSES AT HEARINGS ON APPEAL

Appellant, Appellee, C. B., C. G., J. H. R., Jr., and R. G.


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION


The veteran had active service from April 1951 to April 1975, 
and he died in July 1996.  

This is a contested claim:  The appellant is the veteran's 
third "wife," M.; and the appellee, S., is the daughter and 
court-appointed guardian of the veteran's first (and perhaps 
only) wife, J., and the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Manila Regional 
Office (RO) of the Department of Veterans Affairs (VA).  On 
June 22, 2001, the appellant appeared before the undersigned 
at a hearing held at the Manila RO; another hearing was held 
before the undersigned at the Honolulu RO on June 26, 2001, 
at which the appellee and two friends appeared and explained 
their contentions.  Transcripts of both hearings are of 
record, as is the transcript of an earlier hearing held at 
the Honolulu RO in October 1996 at which the appellant and 
two supporting witnesses testified.  


REMAND

It is contended that either J. or M. is the legal widow of 
the deceased veteran and, therefore, entitled to recognition 
by VA as his surviving spouse.  

The veteran married J. in the Philippines in October 1953, 
and three children (including the appellee, S.) were born of 
this marriage.  J. and the children remained resident in the 
Philippines while the veteran served at various duty stations 
all over the world.  Without ever divorcing J., the veteran 
married another woman, N., in 
Alaska in March 1970.  One child was born of this marriage, 
which was eventually terminated by divorce in September 1985.  
Legally, this second marriage of the veteran's was bigamous 
in nature and without legal effect.  

After his retirement from active service in 1975, the veteran 
returned to the Philippines, which clearly were his legal 
domicile at that time.  See the report of a VA field 
examination dated in November 1977.  At some time before 
1979, J. became mentally incompetent; J.'s family in the 
Philippines took custody of her at that time and have cared 
for her ever since.  According to the information of record, 
J.'s brother was named as her guardian by a Philippine court 
in 1988; the same Philippine court in 1993 named the 
appellee, S., and her sister as joint guardians of their 
mother, J.  In June 1979, the veteran and J.'s 
brother/guardian reached a formal agreement concerning her 
support.  

In August 1979, the veteran obtained an annulment of his 
marriage to J. from a Philippine court.  Shortly afterwards, 
in December 1979, the veteran married M. in the Philippines.  
It was subsequently determined by the VA District Counsel in 
Honolulu, Hawaii that the 1979 Philippine annulment of the 
veteran's marriage to J. was fraudulently obtained and that 
J. remained the veteran's spouse for VA purposes.  See VA 
District Counsel Opinion (Honolulu RO) dated December 17, 
1980.  This determination was later affirmed by the Board in 
an appellate decision dated in March 1988 in which M. was the 
appellant.  At the present time, M. is no longer basing her 
claim to be recognized as the veteran's surviving spouse upon 
the discredited 1979 Philippine annulment.  See, e.g., VA 
Form 9, dated in October 1996.  

However, the veteran later obtained a divorce decree from a 
Hawaiian court in October 1989 which purported to terminate 
his 1953 Philippine marriage to J.  He then again married M. 
in the Philippines in June 1990.  In a legal opinion dated in 
December 1992, the VA District Counsel in Honolulu determined 
that the 1989 Hawaiian divorce was not legally valid; that 
the veteran's June 1990 marriage to M. in the Philippines 
would not be recognized under Philippine law; and that J. 
remained the veteran's spouse for VA purposes.  

The District Counsel cited two grounds for declaring the 
Hawaiian divorce invalid: first, because the veteran did not 
transfer his legal domicile from the Philippines to Hawaii 
until 1991, after the Hawaiian divorce decree; and, secondly, 
because no guardian ad litem was appointed in Hawaii for J. 
(who had long been legally incompetent by this time) nor was 
her Philippine guardian (her brother) properly served with 
notice of the Hawaiian divorce action.  

The current evidentiary record is contradictory on the 
question of whether or not the veteran was domiciled in 
Hawaii in 1989.  For example, the veteran did not declare 
himself to VA to be a permanent resident of Hawaii and 
request that jurisdiction over his claims file be transferred 
from the Manila RO to the Honolulu RO until February 1992.  
Likewise, the veteran's VA benefit checks were mailed to him 
at a Philippine address until April 1991.  Finally, the fact 
that the veteran chose to marry M. in June 1990 in the 
Philippines rather than sooner in Hawaii may also indicate 
that his legal domicile remained in the Philippines until 
after the 1989 divorce decree.  

However, the Hawaiian court declared in the 1989 divorce 
decree that it had jurisdiction to dissolve the veteran's 
marriage to J.; the veteran, in filing the divorce complaint, 
alleged that he was domiciled in Hawaii, or at least 
continuously present in that State for the preceding six 
months; the veteran's landlord submitted a January 1997 
statement in which he stated that the veteran and M. had 
continuously rented a residence in Hawaii from him since 
October 1986; and, finally, M. has testified that she and the 
veteran moved from the Philippines to Hawaii in 1986, after 
which she obtained employment in Hawaii [see June 22, 2001 
transcript, p. 6], and that she and the veteran only returned 
to the Philippines for short yearly visits after that time.  
All of this evidence tends to indicate that the veteran's 
legal domicile in 1989 was in Hawaii.  

In reaching its adjudicative determinations, the RO must 
analyze the credibility and probative value of the evidence, 
account for the evidence that it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to either claimant.  Cf. 
Fenderson v. West, 12 Vet. App. 119, 127 (1999); Allday v. 
Brown, 7 Vet. App. 517, 527 (1995).  Such an analysis by the 
RO is not reflected by the current record.  In the Board's 
opinion, further clarification on the factual question of the 
veteran's legal domicile in 1989 is required.  Likewise, 
further consideration on the question of the legal validity 
of the 1989 Hawaiian divorce decree and (if necessary) on the 
validity under Philippine law of the June 1990 marriage of 
the veteran to M. should be accomplished.  

As for the question of the adequacy of the veteran's 
certified mail service of process in the 1989 divorce action, 
the Board notes that, although the notification of the 1989 
divorce action was addressed directly to J. and not to her 
guardian, it was sent to the Philippine address of her 
brother/guardian, who appears to have certified delivery and 
receipt of this notice in writing.  Thus, it would appear 
that J.'s guardian did, in fact, receive notification of the 
1989 Hawaiian divorce action.  

Furthermore, even if M.'s 1990 marriage to the veteran should 
be recognized as legally valid, the veteran and M. were not 
living together at the time of the veteran's death, and there 
is evidence of record indicating that she may have deserted 
the veteran in his last illness.  For example, there is 
evidence of record indicating that M. returned the veteran to 
the care of his family in early 1996 when his medical 
condition worsened.  It is from this time period that several 
requests by or on behalf of the veteran were received seeking 
additional VA benefits for J. (not M.) as his spouse.  There 
is also evidence of record to suggest that M. may have chosen 
to return to her job in Hawaii in July 1996 rather than stay 
with the veteran in the Philippines and care for him through 
his last illness.  It is not currently known whether the 
veteran consented to this final separation from M., or even 
if he had the capacity to consent to it by that time.  
Further evidentiary development and adjudicative action may 
be required on the question of continuous cohabitation if M. 
is found to be the veteran's legal widow, as both the Social 
Security Administration and the service department appear to 
have concluded.  

Accordingly, this appeal is remanded to the RO for the 
following further action:  

1.  After completing any necessary 
additional evidentiary development, the 
RO should specifically determine whether 
the veteran was legally domiciled in 
Hawaii or in the Philippines at the time 
of his October 1989 divorce from J.  In 
making this determination, the RO must 
analyze the credibility and probative 
value of all of the relevant evidence, 
account for the evidence that it finds to 
be persuasive or unpersuasive, and 
provide reasons for its rejection of any 
material evidence favorable to either 
claimant.  

2.  The RO should next redetermine 
whether the veteran's 1989 divorce from 
J. was legally valid in Hawaii and 
whether his June 1990 marriage to M. was 
legally valid in the Philippines.  Any 
necessary evidentiary development, 
including seeking additional legal 
opinions, should be accomplished by the 
RO prior to making these determinations.  

3.  Only if it is determined that M. is 
the veteran's legal widow should the RO 
also undertake any additional evidentiary 
development necessary to determine 
whether the veteran and M. continuously 
cohabited up to the time of the veteran's 
death.  See 38 C.F.R. §§ 3.52, 3.53 
(2001).  

4.  Finally, the RO should redetermine 
who, if anyone, is entitled to VA 
recognition as the veteran's surviving 
spouse.  


Contested claim procedures should be followed at all times, 
and both the appellant and the appellee, and their 
representatives, should be informed of the RO's 
determinations and the reasons and bases therefor through the 
issuance of a supplemental statement of the case.  In 
accordance with proper appellate procedures, the case should 
then be returned to the Board for further appellate 
consideration.  The appellant and appellee need take no 
further action unless so informed, but either may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  Cf. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims  has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




